Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Li (US 2015/0310349 A1) describes a computer system for estimating failure likelihood of components of an infrastructure, the system comprising a processor that is adapted to: access or receive history data representing prior failures of the infrastructure; apply the history data to a Bayesian nonparametric statistical model; and estimate the failure likelihood of each component of the infrastructure from the Bayesian nonparametric statistical model.

	Buhrow (US 4998208 A) describes a piping corrosion monitoring system is disclosed which is implemented by software run on a personal computer or the equivalent. The system generates inspection dates for individual piping and other elements, such as pressure vessels, in a process plant. The process plant is divided into circuits made up of piping and associated vessels expected to be exposed to a common corrosion environment. Corrosion data for individual inspection points within each circuit is used to estimate likely corrosion rates for 

	Goebel (US 2014/0110167 A1) describes A method comprising: receiving, at a computer system, a plurality of drilling parameters from a drilling operation; applying, by the computer system, the plurality of drilling parameters to an ensemble prediction model comprising at least three machine-learning algorithms operated in parallel, each machine-learning algorithm predicting a probability of occurrence of a future stuck pipe event based on at least one of the plurality of drilling parameters, the ensemble prediction model creates a combined probability based on the probability of occurrence of the future stuck pipe event of each machine-learning algorithm; and providing an indication of a likelihood of a future stuck pipe event to a drilling operator, the indication based on the combined probability, wherein applying the plurality of drilling parameters to the ensemble prediction model further comprises: applying at least a portion of the 

	HUYSE (US 2012/0089366 A1) describes a method implemented by a processor that receives plural sets of values corresponding to plural matched pairs of anomalies from a first inspection and second inspection following the first inspection, a first portion of each pair corresponding to the first inspection and a second portion of each pair corresponding to the second inspection, the plural sets of values corresponding to wall loss information for plural locations of a fluid carrying vessel; computes first and second statistical descriptions of a respective accuracy of the first and second inspections; and computes a revised estimate of the plural sets of values based on the first and second statistical descriptions.

Allowable Subject Matter
2.	Claims 1-7, 9-15 and 17-20 are allowed.
Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 10, 11, 18 and 19 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method for implementing a hierarchal Bayesian model for pipe wall thickness monitoring, comprising utilizing an overarching circuit corrosion rate distribution and hierarchal shrinkage to account for the potential for differences in condition monitoring location (CML) rates. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-7, 9, 12-15, 17 and 20 are allowed due to their dependency on claim 1.


Regarding claim 10:
The primary reason for the allowance of claim 10 is the inclusion of a method for implementing a hierarchal Bayesian model for pipe wall thickness monitoring, 

Regarding claim 11:
The primary reason for the allowance of claim 11 is the inclusion of a method for implementing a series of hierarchal Bayesian models for pipe wall thickness monitoring, comprising: models which are evaluated to identify the best-fitting model using a leave-one-out cross validation or similar technique, in order to determine the nature of localized corrosion in the specific piping circuit or piece of major fixed equipment. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.


Regarding claim 18:
The primary reason for the allowance of claim 18 is the inclusion of a method for implementing a hierarchal Bayesian model for pipe wall thickness monitoring, 

Regarding claim 18:
The primary reason for the allowance of claim 18 is the inclusion of a method for implementing a hierarchal Bayesian model for pipe wall thickness monitoring, comprising: thickness measurements treated as right-censored data, to accommodate inspection programs where multiple examination points (EP) thicknesses are taken per condition monitoring location (CML), yet only the minimum thickness for the CML is recorded. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
December 1, 2021